Title: To James Madison from William Bell, 17 May 1804 (Abstract)
From: Bell, William
To: Madison, James


17 May 1804, Philadelphia. “A few days ago came to my hand the Inclosed Account and Bill of Exchange—it is informal by the Neglect of my friend Mr. Bernard Lacoste not puting his name as an endorser. Should that be the only difficulty—in Order to remove that part of the Busness—I am willing to receive the money and give a receipt makeing myself Accountable should any thing turn up that may not Justify your payment—but I go farther and if no other Obstacle be against the payment I will give any reasonable indemnification that you may reasonably request. I here enclose you the letter of Advice also the Draft and Account as it Stands—should you be of opinion it aught to be paid you will return the Draft and direct what I aught to do in the premeses—should you think it aught not to be paid you will be kind enough to return me the papers and also give me your reasons for nonpayment in order that I may transmit the same to my Correspondent.”
